t c memo united_states tax_court linda k minton petitioner v commissioner of internal revenue respondent docket no filed date p was a 50-percent_shareholder in lpp which had claimed s_corporation status since it elected that status in by p’s father and founder of the business had sharply reduced his participation in the conduct of lpp’s business affairs which were then run by p’s brother and p in that year p her brother father and mother the directors and shareholders of lpp agreed that lpp would begin to make fixed monthly distributions to p’s father prior to filing her return p was advised that that agreement had created a second class of lpp stock which negated lpp’s s_corporation status in and for all subsequent years see sec_1361 i r c on that basis p failed to report on her return the lpp income listed on the schedule_k-1 shareholder’s share of income credits deductions etc issued to her by lpp the issue for decision is whether the agreement caused lpp to lose its s_corporation status held p has failed to prove that the agreement constituted a binding agreement relating to distribution proceeds within the meaning of sec_1_1361-1 income_tax regs and therefore that that agreement created a second class of stock which caused lpp to lose its s_corporation status william a pesnell for petitioner daniel n price for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined a deficiency of dollar_figure in petitioner’s federal_income_tax liability and an addition_to_tax of dollar_figure for that year on account of petitioner’s failure_to_file her return on time petitioner concedes the addition_to_tax and two of respondent’s adjustments resulting in his determination_of_a_deficiency putting aside a computational adjustment that requires no decision by us there remain two issues for decision whether before by creating a second class of stock long’s preferred products inc lpp lost its status as a pass-through entity an s_corporation thereby eliminating the requirement that petitioner include her allocable share of lpp’s income in her income and whether the duty_of_consistency bars petitioner from asserting that lpp lost its s_corporation status before because we decide the first issue in respondent’s favor we need not and do not address the second issue unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings of fact1 some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated by this reference in part rule provides as follows rule briefs e form and content in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact petitioner has filed an answering brief but she has failed therein to set forth objections to the proposed findings_of_fact made by respondent accordingly we must conclude that petitioner has conceded respondent’s proposed findings_of_fact as correct except to the extent that respondent has failed to direct us to any evidence in the record supporting those proposed findings or those findings are clearly inconsistent with either evidence in the record or petitioner’s proposed findings_of_fact see eg 118_tc_106 n affd 353_f3d_1181 10th cir at trial the court reserved judgment with respect to respondent’s objection to two and petitioner’s objection to one of the exhibits exs 17-p 22-p and 35-r attached to the stipulation of facts before the conclusion of the trial the court sustained respondent’s objection hearsay to ex 17-p the court directed the parties to address on brief the admissibility of the two other exhibits assuming arguendo that we were to resolve the two remaining disputes in petitioner’s favor we would nonetheless find for respondent in this case therefore our findings_of_fact and opinion take into account petitioner’s ex 22-p and exclude from consideration respondent’s ex 35-r at the time the petition was filed petitioner resided in pineville louisiana background petitioner’s parents julian e long julian e and alma kathryn long alma both of whom are now deceased alma in julian e in operated lpp as a sole_proprietorship in the early 1950s initially no one else worked in the business lpp sells janitorial and paper supplies lpp was incorporated under louisiana law on date from its inception through lpp had shares of stock issued and outstanding pursuant to its articles of incorporation those shares constituted its total authorized capital stock julian e and alma were the initial shareholders of lpp shortly after its incorporation lpp filed an election with respondent to be treated as an s_corporation respondent accepted that election in petitioner’s brother julian w long julian w began working on a full-time basis for lpp as a janitor he later worked as a delivery driver a salesman and finally a manager in early he became president of lpp the articles of incorporation do not specifically state that those shares of stock the shares represent a single class of stock with identical rights as to dividends or distributions the articles however do not state the contrary also petitioner’s argument that the allegedly disproportionate distributions to julian e beginning in evidence the creation of a second class of stock indicates her belief that the shares constituted a single class of stock prior to we think it a fair inference that the shares constituted a single class at least until then and we so find in petitioner began working on a full-time basis for lpp she worked in outside sales for approximately years thereafter until the early 1990s she was involved in the management of lpp and was appointed vice president and secretary treasurer on date prior to julian e carried on the business of lpp by the mid-1980s however he had ceased to be actively involved in day-to-day operations and essentially had became a consultant lpp never paid him anything for his services that it labeled a salary he did however draw money out of the corporation to pay his and his wife’s living_expenses as they needed it lpp’s distributions to julian e long beginning in during julian e alma julian w and petitioner agreed the agreement that from then on julian e and alma would receive a monthly distribution from lpp initially fixed at dollar_figure but which amount fluctuated thereafter during the last three full years in which julian e was a shareholder in lpp with the exception of two dollar_figure payments in one to julian w and one to petitioner and one payment of dollar_figure in on behalf of julian w for the purchase of a boat the only distributions from lpp to its shareholders other than in the form of payments on their behalf of income taxes to either the internal_revenue_service or the louisiana department of revenue were made to julian e in each of and julian e received twelve dollar_figure distributions in he received eleven dollar_figure distributions and like julian w and petitioner one dollar_figure distribution also in lpp made four dollar_figure payments to a bank on behalf of julian e in there were distributions to julian e in the form of tax_payments on his behalf for lpp’s total distributions to shareholders closely approximated the 42-29-29-percent ownership interests of julian e julian w and petitioner respectively as reflected on lpp’s returns as filed petitioner’s and amended and returns and lpp’s and returns during the course of litigation in the louisiana state courts instituted by petitioner against lpp julian e julian w and others with respect to the number of lpp shares owned by the record contains no evidence as to the actual amounts of the monthly payments to julian e from to and only petitioner’s testimony that they in fact were made we make no findings_of_fact regarding ownership of the shares between after alma died and when julian w and petitioner each became the owner of of the shares in lpp’s accountant represented to respondent that lpp’s returns show that julian e held percent of its shares and julian w and petitioner percent each and that effective date julian e conveyed all of his lpp shares to julian w and petitioner one-half to each that representation is corroborated by trial testimony given in an earlier louisiana state court_proceeding by lpp’s prior accountant there is however contradictory evidence in the record indicating that at the time of her death in alma owned a one-half community interest with julian e in shares of lpp stock she bequeathed the shares represented by that interest shares to julian w and petitioner shares to each thereby giving each shares or a 5-percent interest in lpp as of and in julian e transferred shares to his children not shares her the first louisiana litigation petitioner discovered an audio tape of a purported lpp shareholders directors meeting attended by julian e julian w and alma her attorney who is also her counsel in this case after listening to the tape and having it transcribed advised her that the participants at the meeting by providing for a fixed level of distributions to julian e had created a second class of stock in lpp thereby negating lpp’s s_corporation status consistent with that position petitioner on her form_1040 u s individual_income_tax_return which she filed on or about date omitted dollar_figure of ordinary_income and other pass-through items reported on the schedule_k-1 shareholder’s share of income credits deductions etc issued by lpp to her for along with her return petitioner submitted a form_8082 notice of inconsistent treatment or administrative_adjustment_request aar which purported to justify that omission on the basis that the agreement created a second class of stock in lpp in an unpublished opinion minton v long’s preferred prods inc so 2d la ct app the court of appeal held in petitioner’s favor in that litigation and confirmed that she purchased shares of lpp stock in and owned shares or percent of that stock as of not shares or percent as had been alleged by julian e and julian w and reported on the schedule_k-1 shareholder’s share of income credits deductions etc issued to her by lpp respondent’s adjustment for petitioner’s alleged omission of lpp income is dollar_figure based upon her ownership of shares of lpp stock whereas the schedule_k-1 issued to her by lpp reflects her ownership of only shares a position that was subsequently rejected by the louisiana court of appeal see supra note thereby causing it to lose its s_corporation status in thereafter petitioner filed amended and returns in which she took a position vis-a-vis lpp’s earnings consistent with that taken in her return lpp’s form_1120s u s income_tax return for an s_corporation reports dollar_figure of ordinary_income from trade_or_business activities total distributions to shareholders of dollar_figure retained earnings at the start of the year of dollar_figure and yearend retained earnings_of dollar_figure lpp’s form_1120s reports dollar_figure of ordinary_income from trade_or_business activities total distributions to shareholders of dollar_figure and yearend retained earnings_of dollar_figure the schedule_k-1 issued to julian w and petitioner do not list any amount as having been distributed to them lpp filed forms 1120s for tax years except for her amended and federal returns for all tax years prior to during which she was a shareholder in lpp petitioner included in income all lpp pass-through items in conformance with the schedule_k-1 issued to her by lpp petitioner’s transfer of one share of lpp on date petitioner contributed one share of her lpp stock to h c chemicals inc hcc which had been incorporated by her daughter heather minton fuller heather on date heather became the president and sole shareholder of hcc lpp’s financial records for however do reflect distributions to julian w and petitioner in the sum of dollar_figure the sole function of which has been to hold shares of lpp lpp utilized date as the date of termination of its s_corporation status louisiana court of appeal decision the first louisiana litigation ended with an unpublished opinion by the louisiana court of appeal affirming the decision of the louisiana rapides parish district_court that petitioner did in fact purchase shares of lpp stock from julian e in the court of appeal stated linda could not remember what each document was entitled nor the terms of the sale of shares of lpp stock to her and shares to julian w other than to say that the consideration for the sale would come in the form of payments to julian e from the corporation petitioner’s date affidavit in connection with the first louisiana litigation petitioner executed an affidavit in which she made the following representations on date julian edward long sold shares of stock in equal amounts to affiant and julian w long they signed an act of sale promissory notes and stock certificates to this effect thereafter consideration for the sale of the stock was paid to julian edward long monthly out of the profits of the corporation in the form of cash house payments car payments payments on all monthly expenses and credit card bills and other_payments minton v long’s preferred prods inc supra petitioner’s date deposition in connection with additional litigation in the louisiana courts this time in a suit to rescind the sale of lpp stock by julian e to petitioner together with the first louisiana litigation the louisiana litigation petitioner was deposed on date by plaintiffs’ counsel during the deposition petitioner testified that she executed a promissory note to julian e in consideration for shares of lpp stock in testifying as to the manner in which she made payments on that note the following exchanges occurred between petitioner and plaintiffs’ counsel a petitioner q counsel a petitioner okay the payments to my father were made on my behalf through long’s preferred products in other words you are saying that the corporation paid your note is that correct that was owed to your father he -- the stock that i purchased from my father was paid on my behalf through the corporation and that was the way that my father and my brother and myself talked about having it done q counsel so you as of this date -- have you yourself personally made any payment towards the retirement of this note a petitioner i have through the corporation of long’s preferred products q counsel a petitioner if long’s preferred products did not make any payments on your behalf who else would have made the payments mr lee i know long’s preferred products did i know i was working i know i had the meeting with my father and my brother i know what took place i know he was not working i know i was not -- i mean i was working and i know he was happy with the arrangement so i don’t know what the books would reflect but i know what took place q counsel when did this meeting take place a petitioner it would have been in i introduction opinion we must determine whether on account of a second class of stock lpp’s status as an s_corporation terminated in if it did then petitioner did not have to include in her income her allocable share of lpp’s income except to the extent distributed to her petitioner concedes that she bears the burden_of_proof see rule a ii discussion a internal_revenue_code and regulations with respect to any taxable_year sec_1361 defines an s_corporation as a small_business_corporation for which an election to be an s_corporation is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which must satisfy a number of requirements one of which is that it not have more than class of stock see sec_1361 in pertinent part and with exceptions not here relevant sec_1_1361-1 income_tax regs provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds in pertinent part sec_1_1361-1 income_tax regs provides the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions pursuant to sec_1362 s_corporation status terminates when the corporation ceases to qualify as an s_corporation eg upon the creation of a second class of stock b analysi sec_1 absence of a binding agreement petitioner argues that the agreement constituted a binding agreement within the meaning of sec_1 l i income_tax regs to make guaranteed payments to we note that pursuant to sec_1_1361-1 income_tax regs sec_1_1361-1 does not apply to an arrangement entered into before date and not materially modified after that date sec_1_1361-1 income_tax regs continues however a corporation and its shareholders may apply this sec_1_1361-1 to prior taxable years we consider petitioner’s return position and her reliance upon sec_1_1361-1 and i income_tax regs in this case as an election by petitioner in her capacity as a shareholder of lpp to apply sec_1_1361-1 income_tax regs to the agreement therefore we shall apply that regulation continued julian e beginning in in whatever monthly amounts would be necessary to cover his and alma’s living_expenses those payments were made over time and accounted for properly as state law dividends and because n o other shareholder received the monthly guaranteed payments that were received by julian e long lpp ceased to be an s_corporation from the moment that the agreement was made we find that the evidence does not support petitioner’s position she has failed to carry her burden of proving that the agreement constituted a binding agreement giving julian e enhanced or disproportionate rights to lpp’s distribution and liquidation proceeds as required by sec_1_1361-1 and i income_tax regs such an agreement is necessary in order for us to conclude that lpp had a second class of stock to begin with petitioner has failed to establish that the agreement was in any way binding at best petitioner testified that that agreement was nothing more than an informal oral understanding among the board members shareholders of lpp to have lpp make monthly distributions to julian e in whatever amounts he and alma needed to cover their living_expenses a practice similar to that which prevailed prior to there is no evidence that the family members in their capacity as directors and or shareholders of lpp took any formal corporate continued in deciding whether the agreement created a second class of lpp stock action to implement that understandingdollar_figure louisiana corporation law specifically addresses the manner in which directors or shareholders of a louisiana corporation shall act on behalf of the corporation petitioner has cited no provisions of louisiana corporation law and therefore no authority in support of her position that lpp was bound by the agreement with the result that it might be said to constitute a binding agreement for purposes of sec_1 l i income_tax regs our own review of louisiana corporation law leads us to conclude that the procedures required to institute a board_of directors’ or shareholders’ meeting and adopt binding resolutions at such meetings are either governed by the articles of incorporation and or the bylaws or by the louisiana corporation law itselfdollar_figure that absence of corporate action is inconsistent with what appears to have been the normal practice of lpp’s shareholders directors to keep written minutes of directors’ and shareholders’ meetings and of resolutions adopted at those meetings with regard to board_of directors’ meetings see la rev stat ann sec_12 81c a n otice of meetings of the board shall be given as provided in the articles or bylaws if not so provided i regular meetings of the board may be held without notice of the date time place or purpose of the meeting provided that the date time and place are fixed by the board or are determinable pursuant to the articles or bylaws ii special meetings of the board shall be preceded by at least two days notice of the date time and place of the meeting continued lpp’s articles of incorporation do not address the procedures for instituting directors’ or shareholders’ meetings or adopting binding resolutions at such meetings and petitioner has failed to place lpp’s bylaws into evidence nor has she demonstrated compliance with the provisions of louisiana corporation law that pertain to those procedures in the absence of controlling articles or bylaws without evidence that the agreement constituted a binding agreement within the meaning of sec_1 l i income_tax regs the most that can be said of the monthly distributions to julian e is that they in effect provided him with a timing benefit vis-a-vis lpp’s distributable earnings which in total have not been shown to belong to lpp’ sec_12 continued iii the notice of a special meeting of the board shall describe the purpose of the special meeting see also la rev stat ann sec_12 81c any_action which may be taken at a meeting of the board_of directors may be taken by a consent in writing signed by all of the directors and filed with the records of proceedings of the board with regard to shareholders’ meetings see la rev stat ann sec_12 73d which in pertinent part provides unless otherwise provided in the articles or by-laws and except as otherwise provided in this chapter the authorized person or persons calling a shareholders’ meeting shall cause written notice of the time place and purpose of the meeting to be given to all shareholders entitled to vote at such meeting at least ten days and not more than sixty days prior to the day fixed for the meeting notice of any shareholders’ meeting may be waived in writing by any shareholder at any time shareholders on other than a pro_rata basis in accordance with their respective stock ownership percentages see sec_1 l vi example income_tax regs indicating that differences in the timing of distributions to shareholders do not cause an s_corporation to be treated as having more than one class of stock dollar_figure purpose and nature of the fixed distributions to julian e the only support for petitioner’s argument that in the directors shareholders of lpp agreed to make fixed distributions to julian e in amounts necessary to cover his and alma’s living_expenses is petitioner’s testimony to that effect but that testimony is contradicted by the louisiana court of appeal’s description of petitioner’s trial testimony and by petitioner’s affidavit and a deposition given in connection with the louisiana litigation all of which indicate that all or a portion of the fixed distributions to julian e commencing in were made for the purpose of paying him through lpp for his sale of lpp stock to julian w and petitioner if that is so it follows that some or all of the distributions to julian in this connection we note the absence of evidence that any disproportionate distributions to julian e prior to when he ceased to be a shareholder in lpp would not be offset by future remedial distributions to the other shareholders out of lpp’s substantial retained earnings which totaled dollar_figure at the end of moreover the payment of dollar_figure in on behalf of julian w for the purchase of a boat indicates that remedial payments could occur whenever julian w or petitioner needed distributions in excess of lpp’s tax_payments on their behalf that payment also indicates that all of the shareholders were on equal footing vis-a-vis profit distributions from lpp in that all were entitled to distributions on an as-needed basis e were from lpp profits that belonged and were taxable to julian w and petitioner not to julian e see eg bitker v commissioner tcmemo_2003_209 partnership’s payments of interest on the taxpayer-partner’s personal debt included in his taxable_distributions from the partnership thus assuming arguendo that the agreement represented a binding agreement on the part of lpp’s directors shareholders to make disproportionate distributions to julian e petitioner has failed to establish that the payments did in fact constitute distributions with respect to julian e ’s shares rather than distributions in discharge of julian w ’s and petitioner’s personal debts to julian e and therefore distributions with respect to their shares moreover the conflicting evidence regarding the purpose of the fixed distributions to julian e raises the possibility that they were intended to achieve both of those purposes and therefore that they were made in part with respect to julian e ’s shares and in part with respect to julian w ’s and petitioner’s shares in that event they very well may have constituted proportionate distributions a result fully consistent with the continued existence of one class of lpp stock conclusion petitioner has failed to prove that lpp had more than one class of stock in iii conclusion in light of petitioner’s concessions and our disposition of the more than one class of stock issue we must sustain respondent’s determination_of_a_deficiency decision will be entered for respondent
